IN TI'IE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LATANYA l)AvvsoN1 *
Plaintin‘, *

v. = Civil No. JKB-18-1442
*

HOUSING AUTHORITY OF BALTIMORE *

CITY, et al.,
:Fe
Defendants.
sic
dc -k -k -§c- dc k ic * '.~? k ic ir ek

MEMORANDUM

I. Background

This action is brought by Plaintift` Latanya Dawson, an employee of Dcfendant Housing
Authority of Baltimore City (“HABC”). Dawson alleges that she experienced sexual abuse and
harassment perpetrated by her former supervisor at HABC, Defendant Wade Johnson. Dawson
alleges this abuse and harassment created a hostile Work environment and constituted quid pro
quo sexual harassment in violation of Title VII of the Civil Rights Act of 1964 and additionally
violated the Due Process and Equal Protection Clauses of the Constitution. Compl., ECF No. 1.

HABC filed a motion to dismiss Dawson’s complaint or, in the alternative, for summary
judgment ECF No. 5. .Tohnson filed a motion to dismiss. ECF No. 7. The motions have been
briefed, ECF Nos. ll, 12, 14, and 15, and no hearing is necessary, see Loc. R. 105.6 (D. Md.
2018). For the following reasons, Defendants’ motions, ECF Nos. 5 and 7, Will be granted in

part and denied in part.

 

l The Clerk will be directed to amend the docket to rerlect the correct spelling of the Plaintiff’s name.

 

 

II. Srandard of Dismissal for F ailure to State a Claim

A complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroj‘ v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. An inference of a mere
possibility of misconduct is not sufficient to support a plausible claim. Ia'. at 679. As the
Twombly opinion stated, “F actual allegations must be enough to raise a right to relief above the
speculative level.” 550 U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’ . . . Nor does a complaint
suffice if it tenders ‘nal<ed assertion[s]’ devoid of ‘further factual enhan'cement.”’ Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Although when considering a motion to
dismiss a court must accept as true all factual allegations in the complaint, this principle does not

apply to legal conclusions couched as factual allegations Twombly, 550 U.S. at 555.

III. Standardfor Summary Judgment

“'Ihe court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to
current Rule 56(a)). The burden is on the moving party to demonstrate the absence of any
genuine dispute of material fact. Adickes v. S.H. Kress & .Co., 308 U.S. 144, 157 (1970). If
sufficient evidence exists for a reasonable jury to render a verdict in favor of the party opposing
the motion, then a genuine dispute of material fact is presented and summary judgment should be

denied. See Anderson v. Lz'berly Lobby, Inc., 477 U.S. 242, 248 (1986). However, the “mere

 

 

existence of a scintilla of evidence in support of the [opposing party’s] position” is insufficient to
defeat a motion for summary judgment Id. at 252. The facts themselves, and the inferences to
be drawn from the underlying facts, must be viewed in the light most favorable to the opposing
party, Scon‘ v. Harris, 550 U.S. 372, 378 (2007); Iko v. Shreve, 535 F.3d 225, 230 (4th Cir.
2008), Who may not rest upon the mere allegations or denials of his pleading but instead must, by
affidavit or other evidentiary showing, set out specific facts showing a genuine dispute for trial,
Fed. R. Civ.` P. 56(0)(1). Supporting and opposing affidavits are to be made on personal
knowledge, contain such facts as would be admissible in evidence, and show affirmatively the

competence of the'affiant to testify to the matters stated in the affidavit Fed. R. Civ. P. 56(0)(4).

IV. Allegations oftke Complaint

Dawson has been employed by HABC since 1994 as a Maintenance Clerl<. Compl. 11 11. n
Dawson worked at the Gilmor Homes location, and Johnson was transferred to that location and
began acting as her supervisor. Id. 11 14. Between February and June 2016, Dawson alleges that
Johnson made “sexually explicit and lewd comments to [her] on a nearly daily basis.” Id. '[[ 15.
These comments included, but were not limited to, saying that her “titties are sitting up nice and
high,” that he Wished he could be a chair for her to sit on, that he wished he “had those lips
wrapped around” him, that she had “sexual bedroom eyes,” that he would “love to ride that
trunk,” that she had a “lot of junk in her trunk,” and that she had “enough cushion already in that
chair.” Id. jj 16. Johnson made additional comments about Dawson’s clothing and about other
female employees’ appearances and bodies. Id. jj l9. The alleged remarks about Dawson’s body
were so humiliating that she isolated herself in her office away from “hallways,- break rooms, and
other locations Where she knew Mr. Johnson would be.” Id. 1111 16, 28-29. Dawson never

affirmatively welcomed or encouraged these remarks, id. 11 21, and repeatedly refused to take

 

Johnson’s cell phone number, id. jj 22. Dawson also alleges that, in retaliation for her refusal to
respond favorably to Johnson’s advances, he forced her to resign a second job she held as a
crossing guard and otherwise threatened the loss of her newly acquired promotion at HABC. Id.
jjjj 23-25. Dawson claims she was reluctant to make a complaint against Johnson because of
these threats of retaliation Id. jj 26. She also claims she was a&aid to make a complaint because
Johnson’s cousin was the Human Resources Director at HABC. Id. jj 30. She alleges Johnson’s
behavior caused her “extreme mental duress, affected her ability to Work productively, affected
her family life, put her in fear of losing her job, and put her in fear that he would one day
increase his sexual aggressiveness and do her harm.” Id. jj 4.

Dawson alleges that “several people from several different departments had complained
of or were aware of Mr. Johnson’s constant inappropriate sexual commentary at multiple
Housing Authority sites” and that HABC was thus aware, or should have been aware, of his
actions. Id. jjjj 32-33. Dawson also contends that Johnson’s termination from a previous job for
sexual harassment should have placed HABC on notice of his behavior. Id. jjjj 37-38. Upon
learning that other Women in the office were being sexually harassed by Johnson, Dawson made
a formal complaint in June 2016. Id. jj 31. She alleges Johnson’s harassment continued up until
June 9, 2016. Id. jj 13. (Although not alleged directly in Dawson’s complaint, her charge filed
with the Equal Employment Opportunity Commission (referenced in her complaint in this Court)
stated her HABC complaint was investigated and that Johnson’s employment With HABC was

terminated soon thereafter. See EEOC Charge 2, ECF No. 5~10.)

V. Counts of the Complaint
Dawson’s complaint contains four counts: Count I - Civil Rights Act: Hostile

Environment Sexual Harassment; Count II - Civil Rights Act: Quz'd Pro Quo Sexual

 

 

Harassment; Count III _ Civil Rights Act: Due Process Claim; and Count IV _ Civil flights Act:
Equal Protection Claim. Dawson alleges that Johnson’s sexually harassing conduct constituted a
pattern or practice contrary to “the Civil Rights Act, 42 U.S.C. §§ 2000, et seq.” Based on this
indirect reference to the federal employment discrimination statutes, the Court analyzes Counts I
and II as statutory claims under Title Vll, which prohibits such conduct by employers
_ Counts III and IV are clearly claims based on the federal constitution, and the Court considers

them brought under 42 U.S.C. § 1983.

VI. Ana{ysis
Defendant HABC filed a motion to dismiss for failure to state a claim, arguing that it was
not on notice of any harassment prior to Dawson’s June 2016 complaint and that it acted
promptly in response to that complaint; that the alleged comments were not sufficiently severe or
pervasive to constitute sexualharassment; and that 'Dawson did not state a claim for quid pro quo
harassment HABC also contends it is entitled to summary judgment on all claims for
harassment prior to June 9, 2016, because that is the date Dawson first reported her harassment
Defendant Johnson filed a separate motion to dismiss for failure to state a claim, contending he
has no personal liability under Title VII, that Dawson’s substantive due process claim fails
because her bodily integrity was not compromised by a physical assault, that she failed to state a
claim for sexual harassment under the Equal Protection Clause, and that he is entitled to qualified
immunity.
Johnson is correct that he has no personal liability under Title VII. See Lz'ssau v.
Southem Food Service, Inc., 159 F.3d 177, 180-81 (4th Cir. 1998) (“[S]upervisors are not liable
in their individual capacities for Title VII violations . . . We interpret the inclusion of agent in

Title VII’s definition of employer simply to establish a limit on an employer’s liability for its

 

employees’ actions.”). To the extent, therefore, that Dawson brings her Title VII claims in
Counts I and II against him, they are without merit
A. Motians to Dismissfor Faz`lure to State a Claimfor Relief

1. Count I - Hostile Environment Sexual Harassment

Title VII of the Civil Rights Act bars discrimination on the basis of sex with respect to
compensation, terms, conditions, or privileges of employment 42 U.S.C. § 2000e-2(1). A
plaintiff may establish a violation of Title VII by proving that sexual harassment has created a
hostile work environment or by proving quid pro quo harassment See Merz'tor Sav. Bank, fi‘SB
v. Vl'nson, -477 U.S. 57, 65-66 (1986). Dawson advances both hostile work environment
(Count I) and quid pro quo (Count II) theories of recovery.

To demonstrate a hostile work environment “a plaintiff must show that there is
‘(1) unwelcome conduct; (2) that is based on the plaintiffs sex [and/or race]; (3) which is
sufficiently severe or pervasive to alter the plaintiffs conditions of employment and to create an
abusive work environment; and (4) which is imputable to the employer.”’ Okoli v. Cily of'
Baltz'more, 648 F.3d 216, 220 (4th Cir. 2011) (alteration in original) (quoting Mosby-Grant v.
City of Hagerstown, 630 F.3d 326, 334 (4th Cir. 2010)). HABC contends Dawson has failed to
meet the third and fourth elements of this standard, while Johnson contends that Dawson has
failed to meet the first and third elements. (Although Johnson’s contention is technically
inapplicable to Count I since he has no personal liability under Title VII, it Will nevertheless be
considered here because the Title VII claim and the constitutional equal protection claim are
analyzed under the same standard, as~ noted infi‘a.) The. second element is undisputed

The “unwelcome conduct” element of a hostile Work environment claim is “not a high

hurdle.” Strothers v. Ciiy of Laurel, Md., 895 F.3d 317, 328 (4th Cir. 2018). Conduct is

welcome where the accuser is a willing and active participant in the conduct See, e:g., Conner
v. Schrader-Bridgeport Im"l, Ii'zc., 227 F.3d 179, 196 (4th Cir. 2000). Furthermore, “the nature
of the conduct may indicate whether or not the conduct is unwelcome.” Strothers, 895 F.3d at
329. Regarding the third element, to determine whether harassment is sufficiently severe or
pervasive, courts must look to “the totality of the circumstances, including the ‘frequency of the
discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee’s work
performance.”’ Id. at 220 (quoting Faragher v. Cz'zj) of Boca Raton, 524 U.S. 775, 787-88
(1998)). Whether harassment may be imputed to the employer, the fourth element, is determined
by evaluating whether “the employer knew or should have known about the harassment and
failed to take effective action to stop i .’-’ Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 334
(4th Cir. 2003). n

Under these standards, the Court concludes Dawson’s complaint sufficiently states a
claim of hostile work environment against HABC. In her complaint, Dawson alleges Johnson
made sexually explicit, lewd, and humiliating comments to her on almost a daily basis over a
period of months, and she further alleges she never responded positively to Johnson’s sexually
suggestive comments; moreover, she alleges she isolated herself at work to avoid having contact
with Johnson and alleges his conduct caused her stress and affected her productivity Thus, she
plausibly alleges the first and third elements of the cause of action. Moreover, Dawson alleges
HABC was aware of Johnson’s conduct based upon employee complaints about him and his
prior job history of termination for similar conduct; thus, inasmuch as Johnson was her
supervisor during the time he was making these remarks, Dawson’s complaint also establishes

the fourth element, i.e., that his alleged sexual harassment was imputable to HABC. Because the

 

second element_that the conduct was based upon the protected characteristic of Dawson’s
sex_is not in dispute, her complaint adequately alleges all necessary elements of a hostile
enviromnent claim.

HABC’s contention that it was not on notice of Johnson’s harassment of Dawson prior to
her June 2016 complaint and that it acted promptly in response to that complaint is in the nature
of an affirmative defense. “A motion under Rule 12(b)(6) is intended to test the legal adequacy
of the complaint, and not to address the merits of any affirmative defenses In the limited
circumstances where the allegations of the complaint give rise to ali-affirmative defense, the
defense may be raised under Rule 12(b)(6), but only if it clearly appears on the face of the
complain .” Richmona', F. & P. R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993). Since the
allegations of Dawson’s complaint do not give rise to HABC’s asserted defense, the Court will
consider HABC’s argument in this regard later in this opinion when addressing §ABC’s request
for summary judgment Id. (“Because neither of the asserted defenses appears on the face of the
complaint, it is inappropriate to address them in the current posture of the case. These defenses
are more properly reserved for consideration on a motion for summary judgment.”).

HABC asserts Dawson’s failure to plead she felt compelled to resign is fatal to her case,
but that assertion misstates the law. HABC’s Mot. Supp. Mem. 13. Only in a constructive
discharge case must an employee demonstrate that a reasonable person would feel compelled to
resign. See, e.g., Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994). The question here is whether
Johnson’s alleged conduct created an abusive work environment The Court holds that

Dawson’s allegations easily meet this burden.

 

2. Count II -,Quid Pro Quo Sexual Harassment

Dawson also alleges quid pro quo sexual harassment To demonstrate quid pro quo
harassment a plaintiff must show

1.) The employee belongs to a protected group.

2.) The employee was subject to unwelcome sexual harassment

3.) The harassment complained of was based upon sex.

4.) The employee’s reaction to the harassment affected tangible aspects of the

employee's compensation, terms, conditions, or privileges of employment The

acceptance or rejection of the harassment must be an express or implied condition

to the receipt of a job benefit or cause of a tangible job detriment to create

liability. Purther, as in typical disparate treatment cases, the employee must prove

that she was deprived of a job benefit Which she was otherwise qualified to

receive because of the employer's use of a prohibited criterion in making the

employment decision.

5.) The employer, as defined by Title VII, 42 U.S.C. § 2000e(b), knew or should
have known of the harassment and took no effective remedial action.

Brown v. Perry, 184 F.3d 388, 393 (4th Cir. 1999) (emphasis added). Only the second, fourth,
and fifth elements are in dispute here. For the same reasons mentioned above, Dawson has pled
allegations sufficient to meet the second a`nd fifth elements

As to the fourth element Dawson alleges Johnson threatened she would lose her
promotion because she refused to flirt back or otherwise positively respond to his advances.
Compl. jj 25. She also alleges he threatened to fire her if she did not quit her second job as a
crossing guard because she refiased his advances Id. jjjj 23-24. But to establish a claim for quid
pro quo harassment a plaintiff must show an actual “significant change in employment status”
as a result of the plaintiffs reaction to the harassment Okoli, 648 F.3d at 222. Dawson alleges
only that a significant change in employment status at HABC was threatened Such threats are

the province of a hostile Work environment claim, not a quid pro quo claim. `See, e.g.,

 

Burlingron Indusiries, Inc. v. Ellerth, 524 U.S. 742, 753-54 (1988) (because claim involved
“‘only unfulfilled threats, it should be categorized as a hostile work environment claim”).
Dawson also alleges that Johnson’s harassment forced her to quit her second job, but does not
cite_and the Court is unaware of_any authority stating that a quid pro quo claim can be
established by a change in employment status at another workplace. Therefore, her quid pro quo
claim must be dismissed.

3. Count III - Due Process

Dawson alleges she was denied due process by HABC’s continued employment lof`
Johnson when he was sexually harassing her. This claim fails. Under Supreme Court precedent
Dawson’s claim of denial of substantive due process is not permissible when a more explicit
textual source of constitutional protection exists. Albrighi v. Oliver, 510 U.S. 266, 273 (1994).
Consequently, when such constitutional protection exists, then that provision, not the more
generalized notion of substantive due process, is the proper guide for analyzing a claim of denial
of substantive due process. Id. See also Hawkins v. Leggett, 955 F. Supp. 2d 474, 495 (D. Md.
2013) (plaintiff cannot “piggybac ” substantive due process claim onto equal protection claim),
a ’d, 558 F. App’x 327 (4th Cir. 2014) (unpublished). Dawson’s claim of a governmental actor
sexually harassing her may be evaluated under the Equal Protection Clause of the Fourteenth
Amendrnent. Moreover, the Supreme Court has also concluded, “Neither the text nor the history
of the Due Process Clause supports [a plaintiff s] claim that the governmental employer’s duty; to
provide its employees with a safe working environment is a substantive component of the Due
Process Clause.” Collins v. Harker Heighis, 503 U.S. 115, 126 (1992). The Constitution’s “Due
Process Clause does not constitute a catch-all provision that provides a remedy whenever a state

actor causes harm.” Evans v. Chalmers, 703 F.3d 636, 646 n.2 (4th Cir. 2012). Therefore,

10

Dawson’s substantive due process claim based on sexual harassment is without merit and
Count III will be dismissed.

4. Count IV- Equal Protection

The Equal Protection Clause confers a “federal constitutional right to be free from gender
discrimination that is not substantially related to important governmental objectives.” Beardsley
v. Webb, 30 F. 3d 524, 529 (4th Cir. 1994). Therefore, “intentional sexual harassment of
employees by persons acting under color of state law violates the Fourteenth Amendment and 1s
actionable under § 1983.” Id. Because an employer cannot be held liable under 42 U.S.C.
§ 1983 on a theory of respondeat superior, HABC, as a municipal agency,2 can be held liable
under Count IV only if its “‘policy or custom, whether made by its lawmakers or by those whose
edicts or acts may fairly be said to represent official policy, inflicts the [plaintiff’s] injury.”’
Santos v. Frederick Cly. Bd. ofComm 'rs, 725 F.3d 451, 469~70 (4th Cir. 2013) (quoting Monell
v. New York City Dep’i of Social Servs., 436 U.S. 658, 694 (1978)) (alteration in original).
“Official municipal policy includes the decisions of a governments lawmakers, the acts of its
policymaking officials, and practices so persistent and widespread as to practically have the force
of law.” Connick v. Thompson,' 563 U.S. 51, 61 (2011). Dawson has minimally alleged a
persistent and widespread practice within HABC of permitting Johnson, and others, to sexually
harass female employees l
1 Otherwise, the same standards for sexual harassment developed under Title VII apply to
sexual harassment under the Equal Protection Clause. See Beardsley, 30 F.3d at 529. Therefore,
the reasons for denying HABC’s motion to dismiss Dawson’s hostile work environment claim in

Count I under Title VII apply equally to HABC’s motion to dismiss her similar claim in

 

2 HABC states in its supporting memorandum that it “is a local government created by statute and
independently registered with the State Department of Assessment and Taxation. Md. Code Ann., Hsg. & Comm.
Dev. § 12-201. HABC is not a division ofFederal, State, or City Govemment.” HABC’s Mot. Supp. Mem. 3 n.l.

11

 

Count IV under the Equal Protection Clause as well as to Johnson’s motion to dismiss Count IV.
Dawson has thus plausibly alleged her constitutional right to equal protection was violated by
HABC and Johnson.

As noted before, HABC’s argument that it has a viable affirmative defense to Dawson’s
hostile environment claim is not properly considered in conjunction with HABC’s challenge to
the sufficiency of Dawson’s statement of her claim. Similarly, to the extent Johnson contends
that in fact his conduct was welcomed by Dawson, he, too, cannot succeed in this argument at
this stage of the case because it is premised upon the evidentiary sufficiency of Dawson’s claim
rather than the plausibility of her allegations The latter, but not the forrner, is at issue in his
motion to dismiss for failure to state a claim for relief`.

Beyond that however, Johnson claims he is entitled to qualified immunity. 4To overcome
Johnson’s claim of qualified immunity, Dawson must show 1) that the alleged conduct is a
violation of a statutory or constitutional right and 2) that the right was clearly established at the
time Of the challenged conduct Carmon v. Vill. ofBald Head Island, N.C., 891 F.3d 489, 497
(4th Cir. 2018). The Court has already held that Dawson’s allegations suffice to claim a
violation of her constitutional right to equal protection. In addition, the Court has no doubt that
her right to be free of the alleged sexual harassment was clearly established at the time of the
challenged conduct. Dawson has alleged that Johnson made “sexually explicit and lewd
comments to [her] on nearly a daily basis” in the year 2016. Compl. jj 15. The Beardsley case,
decided in 1994, is clear that sexual harassment in a governmental workplace constitutes a
violation of an employee’s right to equal protection. Johnson was therefore on notice that his
alleged behavior violated the Constitution, and his motion to dismiss Count IV on the grounds of

qualified immunity will be denied.

12

 

5. Punitive Damages

HABC also argues that Dawson’s complaint fails to allege an appropriate basis for the
imposition of punitive damages HABC is partly correct Punitive damages can be awarded
under 'fitle VII for cases of “unlawful intentional discrimination (not an employment practice
that is unlawful because of its disparate impact).” 42 U.S.C. § l981a(a)(1). That grant of
authority to recover punitive damages is filrther qualified by another subsection: “A
complaining party may recover punitive damages under this section against a respondent (other
than a government government agency or political subdivision) if the complaining party
demonstrates that the respondent engaged in a discriminatory practice or discriminatory practices
with malice or with reckless indifference to the federally protected rights of an aggrieved
individual.” 42 U.S.C. § 1981a(b)(1) (emphasis added). Thus, by the statute’s own terms,
Dawson cannot recover punitive damages on her Title Vll claim against the governmental
defendant HABC (who is the only defendant against whom that claim may be asserted). Even
so, the Supreme Court has approved the award of punitive damages in an action under 42 U.S.C.
§ 1983 “when the defendant’s conduct is shown to be motivated by evil motive or intent or
when it involves reckless or callous indifference to the federally protected rights of others.”
Smith v. Wade, 461 U.S. 30, 56 (1983). And such an award may be assessed against a local
governmental entity. Memphis Cmty. Sch. Dz'st. v. Stochura, 477 U.S. 299, 305-06 (1986); Piver
v. Pender Cty. Bd. of Educ., 835 F.2d 1076, 1082 (4th Cir. 1987).3 Dawson’s allegations permit
an inference that Johnson’s persistent near-daily sexual harassment was motivated, at the least,

by reckless or callous indifference to Dawson’s federally protected right of equal protection

 

3 HABC asserts it is shielded from punitive damages by Maryland’s Local Govermnent Tort Claims Act,
HABC’s Mot. Disrniss Supp. Mem. 20, but cites no authority for its implicit proposition that a federal constitutional
claim under 42 U.S.C. § 1983 is limited by that statute.

13

 

And Dawson has plausibly pled that Johnson’s conduct was attributable to HABC.
Consequently, the potential for punitive damages remains viable for Count IV.
B. HABC’s Alternaiive Motion for Summar;v Judgment

HABC intertwines its argument for summary judgment with its argument for dismissal
for failure to state a claim. As the Court understands it, HABC asserts an entitlement to
summary judgment based on an affirmative defense that relieves it of liability for Johnson’s
conduct prior to Dawson’s filing of a complaint to an HABC supervisor in June 2016, citing the
cases ofFaragher v. City ofBoca Raton, 524 U.S. 775 (1998), and liurlington Industries, Inc. v.
Ellerth, 524 U.S. 742 (1988]. HABC’s Mot. Supp. Mem. 15-17. To escape liability under the
Faragher-Ellerth defense, an employer must show it exercised reasonable care to prevent and to
promptly correct any- sexually harassing behavior, and it must farther show “‘the plaintiff
employee unreasonably failed to take advantage of any preventive or corrective opportunities
provided by the employer or to avoid harm otherwise.’” E.E.O.C. v. R&.R Ventures, 244 F.3d
334, 341 (4th Cir. 2001).

HABC refers the Court to certain evidence in support of its motion for summary
judgment HABC’s executive director had, less than a year before Dawson’s June 2016
complaint reminded HABC’s employees of its long-standing policy against sexual harassment
The policy set forth a procedure for initiating a complaint and indicated that a victim, a member
of supervisory personnel, “or any other person having knowledge of suspected sexual harassment
Should report the incident either verbally or in writing to the HABC Fair Housing and Equal
Opportunity Office (FHEEO).” HABC’s Mot. Ex. lA at 9 (the Court uses the pagination
numbers provided by CM/ECF), Ex. 1B, ECF Nos. 5-3, 5-4. HABC’s promulgating such a

policy and periodically bringing it to its employees’ attention are indicative it exercised

14

 

reasonable care to prevent sexually harassing behavior. The question remains whether HABC
promptly corrected Johnson’s sexually harassing behavior, and the answer depends upon whether
HABC had been made aware of his behavior prior to Dawson’s complaint since the evidence is
clear that HABC promptly responded to her complaint and terminated Johnson roughly one
month after Dawson complained See id. Ex. 2, Ex. 2B, Ex. 2C, Ex. 2D, ECF Nos. 5-5, 5-7, 5-8,
5 -9. That HABC promptly terminated Johnson’s employment after an investigation triggered by
Dawson’s complaint does *`not shield it from liability, however, if it had actual knowledge of
Johnson’s harassment prior to her complaint See Famgher 524 U.S. at 789; Mosby-Grant v.
City of Hagerstown, 630 F.3d 326, 337 (4th Cir. 2010).

HABC’s investigation of Dawson’s complaint yielded statements from various
subordinates of Johnson indicating he frequently made sexually suggestive, if not explicit
comments to them or within their hearing Id. Ex. 2B. Given HABC’s policy that all employees
should report such improper conduct Why HABC Was unaware of Johnson’s history before
Dawson’s complaint is unclear. One of the HABC investigator’s notes provided information
from an employee named Tongo Best, who indicated that Johnson’s inappropriate “behavior
occurred so often, it became norma .” Id. at 12. Ms. Best also indicated, “[M]anagement knew
how he Was, but looked the other way,” “Even if they told, no-one would believe them,” “When
employees complained, no-one took them serious Complained to Jenel Warner, Carla Walton,
etc.,” and “People are afraid to speak up - they went to HR and they did nothing about it.” Id.

Furthermore, Dawson supplements her opposition to HABC’s motion with affidavits
nom coworkers stating that HABC Was aware of Johnson’s harassing behavior. See Pl.’s Opp’n,
Ex. 1, ECF No. 11-1 (behavior was reported to HABC in 2015), Ex. 2, ECF No. 11-2 (Johnson

was “constantly” making sexual comments towards female Workers). Additionally, Dawson

15

 

provides her own affidavit in which she states she “had both observed and had personal
experience that HABC commonly dealt with incidences such as sexual harassment employees
fighting, and employees stealing by sweeping things under the rug rather than enforcing existing
policies”; also, Dawson states, “1 had a previous bad experience with reporting the behavior of
one Edward Stewart, in relation to which the supervisor investigating the claim, one Barbara
Snow, called me a liar rather than hold Mr. Stewart accountable for his behavior.” Id. Ex. 3,
ECF No. 11-3. Because a genuine dispute of material fact exists as to whether and to what
extent HABC had actual knowledge of Johnson’s harassment prior to Dawson’s complaint

summary judgment is improper at this stage on Count 1 and Count IV.

VII. Conclusion

HABC’s motion to dismiss will be granted as to Counts 11 and llI and will be denied as to
Counts 1 and IV. HABC’s motion to dismiss Will also be granted in part and denied in part as to
punitive damages; Dawson’s request for punitive damages on Count I will not be permitted to go
forward HABC’s alternative motion for summary judgment on Counts 1 and IV will be denied
(Because the Court is granting dismissal of Count 11, HABC’s request for summary judgment on
Count 11 is moot.) Johnson’s motion to dismiss Counts l and 11 as against him and to dismiss the
entirety of Count 111 will be granted His motion to dismiss as to Count IV will be denied A

separate Order shall issue.

DATED this 2 day of January, 2019.

BY TI-IE COURT:

flaw %/./z»~é§

J ames K. Bredar
Chief Judge

16

 

